Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/06/21. Claims 1-10 are pending in this application.
Information Disclosure Statement
The Information disclosure statement filed on 06/06/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. §102 as being unpatentable over Kim (US 20110101499 A1).
Regarding claim 1, Kim discloses a semiconductor memory device, comprising: a substrate 61, having a memory region and a periphery region surrounding the memory region (see 501, 502 memory/periphery); a plurality of bit line structures, arranged parallel to each other on the substrate 61 in the memory region (63, SNC disclosed to be Bitline); a plurality of contacts, disposed between the adjacent bit line structures and electrically connected to the substrate 61 contacts 63; a plurality of guard pillars 62, disposed on the substrate and located between the adjacent bit line structures at the boundary between the memory region and the periphery region (see fig 5f); and a plurality of capacitors 72, disposed on the plurality of contacts to be electrically connected to the plurality of contacts (see 72 connected to 63).
Regarding claim 2, Kim discloses the semiconductor memory device of claim 1, wherein the plurality of guard pillars are located on at least one side of the memory region in the extending direction of the bit line structures (see guard pillar 42 running along 43).
Regarding claim 3, Kim discloses the semiconductor memory device of claim 1, further comprising a plurality of insulating pillars disposed between the adjacent contacts, wherein the material of the plurality of the guard pillars is the same as the material of the plurality of insulating pillars (see see material of 42 to the right of rightmost 43, see fig 6).
Regarding claim 4, Kim discloses the semiconductor memory device of claim 3, further comprising a conductive layer between the plurality of insulating pillars and the plurality of guard pillars (see rightmost 43 between 42 and insulating structure right of 43).
Regarding claim 5, Kim discloses the semiconductor memory device of claim 1, wherein each of the plurality of bit line structures comprises a stack structure (see fig 3a)composed of an insulating layer 26a/25, a conductive layer 30a and a mask layer 24 sequentially disposed (this office action notes that this is a method step recitation in a device claim)on the substrate, and a spacer located on the sidewall of the stack structure25, and the plurality of guard pillars are located on the active areas of the substrate 27.
Regarding claim 6, Kim discloses a manufacturing method of a semiconductor memory device, comprising: providing a substrate (see fig 4a-5e, 61), wherein the substrate has a memory region and a periphery region surrounding the memory region (401/402, 510, 502); forming a plurality of bit line structures on the substrate, wherein the plurality of bit line structures are arranged parallel to each other on the substrate in the memory region (43, 62, 63);  forming a dielectric layer on the substrate in the memory region and the periphery region see 62(); forming a plurality of insulating pillars in the dielectric layer between the adjacent bit line structures in the memory region (62/62);  forming a plurality of guard pillars in the dielectric layer between the adjacent bit line structures at the boundary between the memory region and the periphery region(27 see 68B at the dotted line between 501 and 46);  forming a first patterned mask layer, wherein the first patterned mask layer covers at least the dielectric layer in the periphery region (see 4a-4c disclosing etching and masking); performing a wet etching process to remove the dielectric layer in the memory region to form a plurality of contact holes between the adjacent bit line structures (see fig 4d exposing contacts 43); forming a conductive layer in the plurality of contact holes to form a plurality of contacts (see fig 4d siclsoing contacts 43); and 
forming a plurality of capacitors electrically connected to the plurality of contacts on the plurality of contacts (see fig 5e disclosing capacitors 72 connected to 63).
Regarding claim 7, Kim discloses the manufacturing method of claim 6, wherein the plurality of guard pillars are located on at least one side of the memory region in the extending direction of the bit line structures (see element 27, fig 2c, 2f).  
Regarding claim 8, Kim discloses the manufacturing method of claim 6, wherein the material of the plurality of guard pillars is the same as the material of the plurality of insulating pillars (see elements 27 and 24 being nitride where 24 is at least a portion of an isolation pillar).
Regarding claim 9,  Kim discloses the manufacturing method of claim 6, wherein a forming method of the plurality of guard pillars and the plurality of insulating pillars comprising: forming a second patterned mask layer in the memory region and the periphery region (see 26a),  wherein the second patterned mask layer exposes regions corresponding to the plurality of insulating pillars and the plurality of guard pillars (see fig 2a, disclosing masking corresponding to exposed pillar regions 26); 
performing an anisotropic etching process to remove a part of the dielectric layer to form a plurality of insulating pillar holes and a plurality of guard pillar holes (see formation of 26 in fig 2a); removing the second patterned mask layer (see fig 2b, where 26 is removed); and forming an insulating material in the plurality of insulating pillar holes and the plurality of guard pillar holes, wherein the insulating material is different from the material of the dielectric layer (see formation of 27), 
Regarding claim 10, Kim discloses the manufacturing method of claim 6, wherein each of the plurality of bit line structures comprises a stack structure composed of an insulating layer25a, a conductive layer 30 and a mask layer24a (being exposed at ) sequentially disposed on the substrate, and a spacer located on the sidewall of the stack structure (see 25b, on sidewall), and the plurality of guard pillars are located on the active areas of the substrate (see 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813